Citation Nr: 0524666	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  00-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This case comes before Board of Veterans' Appeals (Board) on 
appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

This case was previously before the Board in March 2001 and 
April 2004, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDING OF FACT

The veteran does not currently suffer from a post-traumatic 
stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of February and May 
2002 and once again in April 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for him to 
submit any further evidence in his possession which pertained 
to his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in February and May 2002, and once 
again in April 2004 was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA treatment 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to him.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Bernard v. Brown, 4 Vet. App. 384, (1993).

Factual Background

Service clinical records reveal that, on March 6, 1945, the 
veteran was wounded in action on Iwo Jima.  Service medical 
records, including a service separation examination of 
December 1945, are negative for history, complaints, or 
abnormal findings indicative of a psychiatric disorder, 
including post-traumatic stress disorder.  At the time of 
service separation, there was noted a history of a concussion 
blast to the head, as well as a gunshot wound to the 
testicles and thighs in 1945.

A VA general medical examination conducted in December 1948 
was negative for history, complaints, or abnormal findings 
indicative of the presence of post-traumatic stress disorder.

On VA psychiatric examination in January 2000, it was noted 
that photostatic evidence of World War II documents was 
significant for a concussion blast injury to the veteran's 
head, as well as a gunshot wound to his left hip and thigh.  
No data in those records nor any other available records 
showed any history of emotional trauma either during World 
War II, or since that time.  When questioned, the veteran 
complained of recurring dreams of events revolving about his 
landing in Iwo Jima.  The veteran gave a history of being 
under heavy fire, and of a number of foot soldiers in the 
area being "killed or injured."  According to the veteran, 
since that time, he had experienced occasional dreams which 
he found somewhat discomforting.  However, the veteran's 
dreams did not seem to be unduly intrusive or anxiety-
provoking.

When questioned regarding his employment, the veteran stated 
that he was presently retired.  Prior to that time, the 
veteran was engaged in the construction of installations in a 
variety of areas throughout the world.  At no time did the 
veteran describe impairment in his work or travels as the 
result of emotional disability.  However, according to the 
veteran, he "hadn't been right" since going ashore on 
Iwo Jima in February 1944.  Noted at the time of examination 
was that the veteran failed to describe either psychiatric 
symptoms of any severity or any impairment of an intrusive 
nature over the course of the intervening years.  Rather, his 
complaint was limited to an occasional dream recalling the 
events of the Iwo Jima landing, which at times awakened him 
without causing alarm, arousal, or sustained discomfort.  The 
veteran experienced no daytime reliving of events.  Nor was 
there any problem with startle reaction, blunting of affect, 
hypervigilance, or dysphoria.  The veteran's description of 
stressors, while specific, was not vivid.  Nor did it appear 
to involve any change in his presentation of affect.  The 
veteran denied any impairment in his work or social 
functioning and stated that he was still capable of providing 
full-time care for his wife.  Also noted was that the veteran 
engaged in frequent social activities with his friends.

On mental status examination, the veteran was alert, 
responsive, and cooperative, as well as fully oriented, and 
very aware of current events.  His speech was normally 
delivered, as well as logical, coherent, relevant, and goal-
focused.  There was no impairment of thought processes or 
communication.  Nor was there any evidence of delusions or 
other abnormal ideation, or any inappropriate behavior.  The 
veteran denied dysphoria, and his affect was congruent.  
Similarly denied were problems with suicidal or homicidal 
thoughts, either currently, or in the past.  The rate and 
flow of the veteran's speech were within normal limits, and 
he denied any problems with panic or marked anxiety.  At the 
time of examination, there was no evidence or history of 
impaired impulse control, or of symptoms which interfered 
with the veteran's daily activities.  The only positive 
finding relevant to the veteran's claim of post-traumatic 
stress disorder was his description of having been exposed to 
gunfire and death while in the Pacific, and during the 
landing at Iwo Jima.  In describing these events, the veteran 
exhibited minimal arousal.  He tended to display greater 
animation and involvement of psychic energy when discussing 
his rude treatment at the San Diego Naval Hospital following 
his return from the war.  The veteran conveyed no sense of 
recalled intense fear, helplessness, or horror.  Rather, 
there was evidence of a "marked distaste" for his wartime 
experiences.  The veteran's recurrent dreams were somewhat 
bland and indifferent, and lacked any sense of urgent 
distress or intrusion upon his comfort or functioning.  
According to the veteran, while these dreams sometimes 
awakened him, he would always quietly retreat to watching 
television until he was once again ready for sleep.  
Significantly, the veteran's interrupted sleep presented no 
marked discomfort.  The veteran neither described nor 
displayed any intrusive waking recollections of past events.  
Nor was 


there any reliving of these events, or any flashbacks or 
triggered arousal of distress.  The veteran denied any 
history of avoidance behaviors or numbing of affect, and 
similarly denied any blunting of emotional responses.  
According to the veteran, he experienced no difficulty in 
recalling the stressful events of his Iwo Jima landing.  Nor 
did he describe any significant experiences of intense 
arousal related to that trauma.  Specifically, the veteran 
exhibited no problems with irritability, angry outbursts, 
difficulty concentrating, hypervigilance, or an exaggerated 
startle response.  Nor was there any history of impairment of 
emotional functioning.  In the opinion of the examiner, the 
veteran was fully competent to manage his own affairs.  The 
pertinent diagnosis was no psychiatric diagnosis.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in April 2003, the veteran offered 
testimony regarding the nature and etiology of his claimed 
post-traumatic stress disorder.

At the time of VA outpatient screening for post-traumatic 
stress disorder in December 2004, the veteran was asked 
whether he had ever had any experience which was so 
frightening, horrible, or upsetting that, in the past month, 
he had experienced nightmares about it or thought about it 
when he did not want to; tried hard not to think about it, or 
gone out of his way to avoid situations which reminded him of 
it; and whether he was constantly on guard, watchful, or 
easily startled; or felt numb or detached from others, his 
activities, or his surroundings.  To each of those questions, 
the veteran responded "no."  Noted at the time was that the 
veteran's screening for post-traumatic stress disorder was 
negative.

Pertinent evidence of record discloses that service 
connection is currently in effect for, among other things, 
the residuals of a through-and-through gunshot wound to the 
left hip and thigh; a scar as the residual of a gunshot wound 
to the right thigh; and a scar as the residual of a gunshot 
wound to the left buttock.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).

Where the determinative issue involves medical causation or 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).  Where there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d, 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that a preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that a claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 
289 (1994).

In the present case, service clinical records clearly 
indicate that, on March 6, 1945, the veteran was wounded in 
action on Iwo Jima.  As noted above, service connection is 
currently in effect for the residuals of those wounds.  
Accordingly, as conceded by the RO, the veteran has met the 
requirement of a combat-related, inservice stressor.  Under 
the circumstances, the Board's review must turn to an 
analysis of whether the veteran currently suffers from a 
clinically-identifiable post-traumatic stress disorder 
related to that documented stressor.

In that regard, service medical records are negative for any 
evidence whatsoever of a psychiatric disability, including 
post-traumatic stress disorder.  At the time of a service 
separation examination in December 1945, the veteran 
exhibited no psychiatric symptomatology, and no pertinent 
diagnosis was noted.  A VA general medical examination 
conducted in December 1948 was similarly negative for 
evidence of stress-related symptomatology.  While on VA 
psychiatric examination in January 2000, the veteran 
complained of recurring dreams related to his landing on 
Iwo Jima, these dreams were neither intrusive nor anxiety 
provoking.  Moreover, the veteran failed to describe either 
psychiatric symptoms or any impairment of an intrusive nature 
since the time of his landing on Iwo Jima.  Rather, his 
complaints were limited to an occasional dream recalling the 
events of that landing, which at times awakened him, though 
with no alarm, arousal, or sustained discomfort.  
Significantly, following the aforementioned psychiatric 
examination, it was determined that the veteran exhibited "no 
psychiatric diagnosis."

The Board observes that, when recently questioned regarding 
various indices of post-traumatic stress disorder, the 
veteran replied in the negative to all of the questions 
posed.  More specifically, he denied not only nightmares 
related to his past experiences, but also avoidance of those 
experiences, and any excessive watchfulness or startle 
response.  In the opinion of the examiner, the veteran's 
screening for post-traumatic stress disorder was "negative."

Based on the aforementioned, the Board is compelled to 
conclude that the veteran does not currently suffer from a 
post-traumatic stress disorder related to his World War II 
experiences.  This is not to say that, at the time of the 
veteran's landing on Iwo Jima in 1945, he was not exposed to 
experiences sufficient to provoke fear, helplessness, or 
horror in the average individual.  Rather, it is the 
determination of the Board that, not withstanding the 
aforementioned incidents, the veteran does not currently 
suffer from a post-traumatic stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


